Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of invention I in the reply filed on 2/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (JP 2006-287182).
Regarding claim 1, Abe et al. disclose an electrolytic capacitor comprising:
an anode body (11); 
a dielectric layer (12) disposed on the anode body (1); and 
a solid electrolyte layer (13a – [0065], [0079]) that includes a  conductive polymer (poly (3, 4 ethylene dioxythiophene)) of example [0065], [0079]); polyanion (polystyrene – [0065], [0079]), and an alkali component, wherein the alkali component includes an ammonia [0079], and an organic alkali compound (DMAc - [0079] – see also example 13 – [0080]).
Regarding claim 2, Abe et al. disclose the alkali compound includes ammonia and DMAc.
Regarding claim 3, Abe et al. disclose the alkali compound includes ammonia [0079], [0080]. 

Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Abe et al. (JP 2006-287182).
Regarding claim 4, Abe et al. disclose the pH may be adjusted using multiple alkali compounds [0080]. 
Abe et al. disclose the organic alkali compound can include an aliphatic amine (ethylamine, diethylamine, etc. – [0043]).
Abe et al. do not disclose a specific example where the organic alkali compound is one of an aliphatic amine and a cyclic amine. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the solid electrolyte of Abe et al. so that it comprises an aliphatic amine or a cyclic amine, since such a modification would form a solid electrolyte having desired pH.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0338047
US 2015/0262754

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848